• Interim Decision #1425

MAlitat. OP YOUNG

In Visa Petition Proceedings
A-8869467
Decided by District Director September 8, 1964
First preference quota status under section 203(a) (1), Immigration and Naidonaumy Act, as amended, as a dentist, la aeeorded the beneficiary of a
petition filed by an organization—the Village 'of DeWitt, Michigan, which,
acting on behalf of the community; desires, and has established an urgent
need for, the services of the beneficiary—even though benticiary will not be
in the actual employ of the petitioner.

The petitioner, the Village of DeWitt, Michigan, seeks to bring a
dentist to DeWitt as a private practitioner to provide dental services for the people in. the community and the surrounding area. The
population of DeWitt is 1,300 and 7,000 persons live in the surrounding area.
The petitioner requires a dentist with the degree of doctor of dental surgery. The nearest. dentists are in Lansing, Michigan, eight

miles away. Appointments must often be scheduled two to four
months in advance... The Bureau of EMployment Security has found
that the occupation is one for which nationallythe supply of available workeis is inadequate to meet all demands.
The beneficiary is an 'unmarried, 32-year-old British subject, who.
was born in Hong Kong. Ho was admitted to the United States as
a nonimmigrant. Evidence has been presented that he received the
degree of doctor of dental surgery' from the University of Detroit,
Detroit, Michigan, in June 1963. He is employed as a dentist at
Wayne County General Hospital, Eloise, Michigan,
Under section 203(a) (1) (A) of 'the Immigration and Nationality •
Act, first preference quota status may be accorded to "qualified quota
immigrants -whose services are determined by the Attorney General
to be needed urgently in the United States because of the Itgh education, technical training„ specialized experience, or exceptional ability of such immigrants and to be substantially beneficial
96-

Interim Decision #1425 .
prospectively to the national economy, cultural interests, or welfare
of the United States".
Those who may file a visa petition under section 204(b) of the Act
to have an alien classified as a first preference quota immigrant are

"any person, institution, firm, organization, or governmental agency
desiring to have an alien classified as an immigrant under * * * section 208(a) (1) (A)".
While the Village of DeWitt will not be the beneficiary's actual
employer, it is an organization which, acting on behalf of the community, desires the services of the beneficiary and has established•an
urgent need for his services.

The beneficiary has the required high education and his Services
would be substantially beneficial prospectively to the welfare of the
United States.
Since the requirements of the statute have been met, the petition
will be approved.
ORDER: It. s ordered that the petition be approved.

